Case: 12-10142   Date Filed: 05/21/2013   Page: 1 of 3


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-10142
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:10-cv-00675-JDW-TBS


FRANK STALLINGS,

                                                          Petitioner-Appellant,


                                  versus



WARDEN, FCC COLEMAN - LOW,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (May 21, 2013)

Before HULL, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-10142     Date Filed: 05/21/2013    Page: 2 of 3


      Frank Stallings, a pro se federal prisoner, appeals the district court’s

dismissal of his 28 U.S.C. § 2241 federal habeas corpus petition challenging his

enhanced career-offender sentence in light of Johnson v. United States, 130 S. Ct.
1265 (2010), and Carachuri-Rosendo v. Holder, 130 S. Ct. 2577 (2010).

Stallings’ § 2241 petition challenges his 240-month sentence imposed upon

conviction for conspiracy and possession with intent to distribute 500 grams or

more of cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1). In his

petition, Stallings acknowledges he previously filed a motion under 28 U.S.C.

§ 2255 that was denied. On appeal, Stallings argues the district court erred in

dismissing his petition as a second or successive § 2255 motion because he was

actually innocent of his U.S.S.G. § 4B1.1 enhancement, such that the savings

clause of § 2255(e) applies.

      The availability of habeas relief under § 2241 presents a question of law that

we review de novo. Cook v. Wiley, 208 F.3d 1314, 1317 (11th Cir. 2000).

Typically, collateral attacks on the validity of a federal conviction or sentence must

be brought under § 2255. Sawyer v. Holder, 326 F.3d 1363, 1365 (11th Cir. 2003).

The “savings clause” of § 2255, however, permits a federal prisoner to file a

§ 2241 petition if the petitioner can establish that § 2255 “is inadequate or

ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e). In Gilbert v.

United States, 640 F.3d 1293 (11th Cir. 2011) (en banc), we expressly held that the


                                          2
              Case: 12-10142     Date Filed: 05/21/2013   Page: 3 of 3


§ 2255(e) savings clause “does not authorize a federal prisoner to bring in a § 2241

petition a claim, which would otherwise be barred by § 2255(h), that the

sentencing guidelines were misapplied in a way that resulted in a longer sentence

not exceeding the statutory maximum.” Id. at 1323.

      The district court did not err in dismissing Stallings’ petition. The claim

raised by Stallings addressed the legality of his sentence and was therefore outside

the scope of § 2241. See Sawyer, 326 F.3d at 1365. Stallings may not circumvent

the statutory restriction on successive § 2255 motions simply by filing his current

petition under § 2241. See Gilbert, 640 F.3d at 1308. Stallings’ 240-month

sentence does not exceed either the unenhanced 40-year statutory maximum

sentence, or the enhanced statutory maximum sentence of life for a defendant with

a prior felony drug offense, given his concession on appeal that his Florida

cocaine-trafficking conviction was a predicate offense for § 851 enhancement

purposes. 21 U.S.C. § 841(b)(1)(B). Because Stallings’ 240-month sentence did

not exceed the statutory maximum, he may not rely on the savings clause of

§ 2255(e) to bring his claim under § 2241. See Gilbert, 640 F.3d at 1323.

      AFFIRMED.




                                          3